DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 7-10-2022.  Claims 9 and 13 canceled.

Allowable Subject Matter
3.	Claims 1-8, 10-12, 14-17 allowed.
4.	The following is an examiner’s statement of reasons for allowance: 

	Li CN206,686,369U fails to teach the new claimed limitation as recited in claim 1, “the magnetic yoke defines an opening in the middle portion, an edge of the opening is bent
and extended toward the first vibrating diaphragm to form a flanging, the central magnetic circuit portion is formed by the flanging, and the flanging is enclosed to define the avoid hole; and the side magnetic circuit portion comprises side magnetic steels arranged at a periphery of the flanging, and a side magnetic conductive plate arranged at top of the side magnetic steels.”

	The newly found reference Tanaka 20190342668 teaches in Fig 1 a yoke 29 is molded and processed in a cup shape from a magnetic material plate, integrally has a flat flange portion 29b of a ring plate shape formed by bending and open end side of the cylindrical portion 29a to the outside, and bends the flat flange portion 29b to slightly raise an outer peripheral portion 29c of the flange portion 29b upward.  A through hole 29e is formed in the center of a bottom portion 29d of the yoke 29, and a ring shaped driving magnet 31 is accommodated in the yoke 29 such that a hollow portion 31a aligned with the through hole 29e, see para [49-50].
	 Takewa 2011/0211725 teaches the loudspeaker includes: an elongated flat-plate-shaped diaphragm; a frame having an opening portion; an edge placed between an inner periphery of the frame around the opening portion and an outer periphery of the diaphragm and supporting and allowing the diaphragm to easily vibrate in an emission direction of sound waves; a coupling cone extending from a rear surface of the diaphragm and including two elongated portions arranged parallel to a longitudinal direction of the diaphragm, the coupling cone vibrating in conjunction with the diaphragm.	
	The Ko 2013/0195293 teaches a double speaker includes a cover integrally formed on the outer circumference of a flange of the yoke; a frame disposed below the cover; a first speaker unit including a first magnet disposed in a first speaker space, a first vibration plate arranged over the first magnet, and a first voice coil inserted into a first air gap; and a second speaker unit including a second magnet disposed in a second speaker space, a second vibration plate arranged between the yoke has sound release holes to output the sound generated from the second speaker unit in the direction of the first speaker unit.
	
	The above newly found references fail to teach the new claimed limitation as recited in claim 1 “ the magnetic yoke defines an opening in the middle portion, an edge of the opening is bent and extended toward the first vibrating diaphragm to form a flanging, the central magnetic circuit portion is formed by the flanging, and the flanging is enclosed to define the avoid hole; and the side magnetic circuit portion comprises side magnetic steels arranged at a periphery of the flanging, and a side magnetic conductive plate arranged at top of the side magnetic steels.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.







Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653